Citation Nr: 1122742	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  08-29 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.  

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to an increased disability rating for service-connected post traumatic stress disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from December 2003 to March 2005.  He also served in the U.S. Army Reserves from January to April 1988 and from June to October 1990, during which time he had periods of active duty for training and inactive duty for training.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2008 (service connection issues) and January 2009 (increased rating issue) rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In January 2009, the RO increased the evaluation assigned for the Veteran's service-connected PTSD to 50 percent, effective from December 8, 2008.  As the Veteran is in receipt of less than the maximum schedular rating for this disorder, the matter therefore remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran provided testimony at a hearing conducted via video-conference in February 2011.  A transcript of this hearing, conducted by the undersigned Veterans Law Judge, is of record

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has bilateral knee and back disorders due to his military service.  He alleges that his development of these disorders stemmed directly from in-service parachute jumps together with other military-related duties.  See pages 13 and 14 of February 2011 hearing transcript (transcript).

Generally, service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d).

The Board initially observes that the service treatment records appear to be incomplete.  While the Veteran served on active duty from December 2003 to March 2005, the only service treatment records associated with the Veteran's claims folder during this period are dated in February 2005.  The Veteran's service enlistment examination report is not on file; he is shown to have declined a separation physical examination in February 2005.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that in cases where the appellant's service treatment records are unavailable, through no fault of the appellant, there is a "heightened duty" to assist the appellant in the development of the case.  See generally McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Board observes that the RO has not attempted to verify that all of the Veteran's available service treatment records have been associated with his claims folder.  To this, a negative response from the National Personnel Records Center (NPRC) relating to a search for the Veteran's complete service treatment records is not of record.  The Board therefore finds that an additional attempt should be made to locate the Veteran's service treatment records for his period of active service.  

Review of the record includes evidence to support a showing that the Veteran also had military service in 2007 and 2009.  A Statement of Medical Examination and Duty Status, completed in September 2007, shows that the Veteran complained of weakness, painful joints, back pain, muscle pain, PTSD symptoms, and sleep/memory problems.  These complaints were made in April 2007.  No contemporaneous service treatment records were included.  The Veteran was noted to be on active duty at this time.  The Veteran also asserted in March 2009 that he was on a temporary duty (TDY) assignment with the Army Reserves from March 3, 2009, to March 9, 2009.  See VA Form 21-4138.  The Board therefore finds that efforts are necessary in order to clarify the dates of the any periods of active duty, active duty for training, and inactive duty training in the Army Reserve.

Of record are private chiropractic billing records dated from January to June 2010.  During this time, the Veteran is shown to have had approximately 30 office visits.  No treatment records from this private provider, T.Y., D.C., have been associated with the Veteran's claims folder.  A March 2011 letter from T.Y., D.C., notes that the Veteran was being seen for mid thoracic and rib subluxations incurred due to the physical nature of his job.  As these records of medical treatment may contain information relevant to the matters at hand, VA has a duty to assist the Veteran in obtaining such records.  38 C.F.R. § 3.159(c) (2010).  

Concerning his claim for an increased rating for his service-connected PTSD, the last VA [fee-basis] examination was in January 2009, more than two years ago.  At the February 2011hearing before the Board, it was asserted that the symptoms associated with the Veteran's service-connected PTSD had "gotten worse."  See page two of the transcript.  In some instances, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Board concludes that remand for another VA PTSD examination is needed in this case to render a decision on the PTSD disability rating claim.  38 C.F.R. § 3.159(c)(4);

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Hence, in readjudicating the increased rating claim the RO must consider the Hart decision.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the National Personnel Records Center or other appropriate repository of records and request verification of the complete dates of the appellant's service in the Army Reserve, including all periods of active duty, active duty for training, and inactive duty for training.  

An attempt should also be made to obtain all available service treatment records (particularly related to the period of active service from December 2003 to March 2005) not yet associated with the claims folder should also be undertaken.  

2.  The RO/AMC should obtain for the record copies of medical records pertaining to all chiropractic treatment provided the Veteran by T.Y., D.C.  To assist in this development, the Veteran should be supplied a VA Form 21-4142 (Authorization and Consent to Release Information).  If the records cannot be obtained, the attempts to obtain them should be documented for the record, and the Veteran informed in writing.

3.  The RO/AMC should send a revised notice letter regarding the Veteran's claim for an increased disability rating for PTSD.  In particular, the notice letter should describe the diagnostic criteria necessary to establish a higher disability rating for PTSD.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

4.  The RO/AMC should schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the January 2009 examination report and the numerous VA psychiatric-based outpatient treatment records on file, and to comment on the current severity of the Veteran's service-connected disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's service-connected PTSD under the applicable rating criteria.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), a copy of this REMAND and all pertinent records in the appellant's claims file, or in the alternative, the claims file itself, must be made available to the examiner for review.

5.  The Veteran is hereby notified that it is his responsibility to report for a scheduled VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  Thereafter, the RO must review the claims folder and ensure that the foregoing development actions, as well as any other indicated development, have been conducted and completed in full.  If the response is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  Thereafter, and following any other indicated development, to include affording the Veteran examinations concerning his claimed bilateral knee and back disorders, the RO/AMC should readjudicate the issues on appeal in light of all the evidence of record.  If the appeal is denied in any respect, the Veteran and his representative should be provided a supplemental statement of the case in accordance with 38 U.S.C.A. § 7105 (West 2002) which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  Concerning the increased rating claim, the RO must consider whether different ratings may be warranted for different time periods in light of the decision in Hart.  The Veteran should then be afforded an applicable time to respond.

The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the appellant until he is notified.

The case should then be returned to the Board, if in order.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


